DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on November 29, 2021. The application contains claims 1-26: 
Claims 3, 6-8, 11, 16, 17, and 20 were previously cancelled
Claims 10, 19, and 26 are cancelled
Claims 1, 5, 9, 12, 14, 15, 18, 21, 24, and 25 are amended
Claims 1, 2, 4, 5, 9, 12-15, 18, and 21-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 29, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because 
Figure 2, directory nodes 208 and 214, which are unconnected to any other node on the left side of the figure, are included in the converted data tree file 250 shown on the right side of the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Terminal Disclaimer
The terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16233958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer, the non-statutory double patenting rejection over copending application 16/233,958 is withdrawn.

Response to Arguments
Applicant's arguments and amendments filed on November 29, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to claim 12, and the corresponding claim objection is withdrawn.

Claim Rejections - 35 USC § 112
In view of the cancellation of claims 10, 19, and 26, the 35 USC 112 (b) rejections to the respective claims are withdrawn. 
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 9, 12-15, 18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 21 each recite the limitation "the updated data tree file" in line 21, 14, and 16, respectively.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1, 12, and 21 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 1, 12, and 21 each recite the limitation "data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file " in lines 34-37, 24-26, and 27-29, respectively. Because, as noted in the objections to the drawings, directory nodes that are not part of a data tree or whose positions within the data tree are unknown are included in the converted data tree file during the conversion, and paragraph [0042] that discusses about Figure 2 provides no clarification, “an order in which the data tree is traversed” can not be reasonably comprehended. Therefore, claims 1, 12, and 21 are indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2, 4, 5, and 9 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.
Dependent claims 13-15, and 18 are also rejected for inheriting the deficiency from their corresponding independent claim 12, respectively.
Dependent claims 22-25 are also rejected for inheriting the deficiency from their corresponding independent claim 21, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 12, 14, 15, 18, 19, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 8775392 B1), in view of Starling et al. (US 7797279 B1), and in further view of Kelley et al. (US 20190004785 A1).

With regard to claim 1,
Walker teaches
a system for tree-conversion delta encoding (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; Fig. 9), the system comprising: 
one or more processors (Fig. 2; Col. 4, lines 9-14: processing device 220 includes a processor); and 
a memory (Fig. 2; Col. 4, lines 23-33: storage 230 may include a random-access memory (RAM)) storing instructions that, when executed by the one or more processors, cause the system to perform: 
accessing a first data tree of a first version of a software, the first data tree including a first set of directory nodes and a first set of file nodes in the software (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120. Col. 1, lines 57-67; Col. 2, lines 1-55; Col. 3, lines 31-43: versions of software); 
converting the first data tree into a first data tree file in accordance to a pack format (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file” and WinZip and OPC each correspond to “a pack format”); 
wherein the delta package is generated based on a comparison of the first data tree file and a second data tree file, the second data tree file being converted from a second data tree of a second version of the software (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta package”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files. Convert a second data tree to the second data tree file similar to the conversion of the first data tree to the first data tree file); 
applying the delta package to the first data tree file to obtain an updated first data tree file (Fig. 9, step 990; Col. 10, lines 12-22: update file container 100 based on the proposed changes; Col. 3, lines 31-49: compare two versions of a file container to determine files contained in the file container that have changed, and present a summary of the changes, i.e., comparison results, to a user; Col. 5, lines 21-29: evaluate the comparison result to produce an evaluation result that may contain an appraisal; Col. 5, lines 41-48: output the appraisal, receive input to accept the changes to the file container, and implement the changes to the file container. It is obvious that the proposed changes that are applied to the first data tree file are the comparison result, i.e., “delta package”); 
converting the updated data tree file to an updated first data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files); 
verifying the updated first data tree (Col. 10, lines 59-67; Col. 11, lines 1-3: re-validate a project); and 
overwriting the first data tree with the updated first data tree (Col. 5, lines 41-48: once the changes are implemented, the original data tree is overwritten with the updated data tree),
Walker does not explicitly teach
downloading a delta package from a server;
decrypting the delta package;
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type; and 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file.
Starling teaches
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file (Fig. 5; Col. 8, lines 60-67; Col. 9, lines 1-7: tar is a sequential access format that stores data file nodes in an order in which the data tree is traversed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
downloading a delta package from a server;
decrypting the delta package;
Kelley teaches
downloading a delta package from a server ([0045]: download the software update from the payment service);
decrypting the delta package ([0045]: encryption/decryption module plus keys);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling to incorporate the teachings of Kelley to download a delta package from a server and decrypt the delta package. Doing so would ensure that the software update is from a secure payment service (e.g., not from an unsecure third-party system). Additionally, the merchant device and the customer device may perform a verification process (described below) in order to ensure that the customer device securely updated the second software on the customer device as taught by Kelley ([0022]).

With regard to claim 2,
As discussed in claim 1, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the system of claim 1, wherein the pack format of the data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 5,
As discussed in claim 1, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the system of claim 1, wherein conversion of the data tree into the data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 9,
As discussed in claim 1, Walker and Starling and Kelley teach all the limitations. 
Walker further teaches 
the system of claim 1, wherein the delta package for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta package", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 12,
a method for tree-conversion delta encoding (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; Fig. 9), the method comprising: 
accessing a first data tree of a first version of a software, the first data tree including a first set of directory nodes and a first set of file nodes in the software (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120. Col. 1, lines 57-67; Col. 2, lines 1-55; Col. 3, lines 31-43: versions of software); 
converting the first data tree into a first data tree file in accordance to a pack format (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file” and WinZip and OPC each correspond to “a pack format”); 
wherein the delta package is generated based on a comparison of the first data tree file and a second data tree file, the second data tree file being converted from a second data tree of a second version of the software (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta package”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files. Convert a second data tree to the second data tree file similar to the conversion of the first data tree to the first data tree file); 
applying the delta package to the first data tree file to obtain an updated first data tree file (Fig. 9, step 990; Col. 10, lines 12-22: update file container 100 based on the proposed changes; Col. 3, lines 31-49: compare two versions of a file container to determine files contained in the file container that have changed, and present a summary of the changes, i.e., comparison results, to a user; Col. 5, lines 21-29: evaluate the comparison result to produce an evaluation result that may contain an appraisal; Col. 5, lines 41-48: output the appraisal, receive input to accept the changes to the file container, and implement the changes to the file container. It is obvious that the proposed changes that are applied to the first data tree file are the comparison result, i.e., “delta package”); 
converting the updated data tree file to an updated first data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files); 
verifying the updated first data tree (Col. 10, lines 59-67; Col. 11, lines 1-3: re-validate a project); and 
overwriting the first data tree with the updated first data tree (Col. 5, lines 41-48: once the changes are implemented, the original data tree is overwritten with the updated data tree),
Walker does not explicitly teach
downloading a delta package from a server;
decrypting the delta package;
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type; and 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file.
Starling teaches
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file (Fig. 5; Col. 8, lines 60-67; Col. 9, lines 1-7: tar is a sequential access format that stores data file nodes in an order in which the data tree is traversed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
downloading a delta package from a server;
decrypting the delta package;
Kelley teaches
downloading a delta package from a server ([0045]: download the software update from the payment service);
decrypting the delta package ([0045]: encryption/decryption module plus keys);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling to incorporate the teachings of Kelley to download a delta package from a server and decrypt the delta package. Doing so would ensure that the software update is from a secure payment service (e.g., not from an unsecure third-party system). Additionally, the merchant device and the customer device may perform a verification process Kelley ([0022]).

With regard to claim 14,
As discussed in claim 12, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the method of claim 12, wherein conversion of the data tree into the data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 15,
As discussed in claim 12, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the method of claim 12, wherein the pack format of the data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 18,
As discussed in claim 12, Walker and Starling and Kelley teach all the limitations. 
Walker further teaches 
the method of claim 12, wherein the delta package for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta package", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 21,
Walker teaches
a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (Fig. 2; Col. 4, lines 9-14: processing device 220 includes a processor), cause the computing system to perform a method comprising:
accessing a first data tree of a first version of a software, the first data tree including a first set of directory nodes and a first set of file nodes in the software (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120. Col. 1, lines 57-67; Col. 2, lines 1-55; Col. 3, lines 31-43: versions of software); 
converting the first data tree into a first data tree file in accordance to a pack format (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file” and WinZip and OPC each correspond to “a pack format”); 
wherein the delta package is generated based on a comparison of the first data tree file and a second data tree file, the second data tree file being converted from a second data tree of a second version of the software (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta package”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files. Convert a second data tree to the second data tree file similar to the conversion of the first data tree to the first data tree file); 
applying the delta package to the first data tree file to obtain an updated first data tree file (Fig. 9, step 990; Col. 10, lines 12-22: update file container 100 based on the proposed changes; Col. 3, lines 31-49: compare two versions of a file container to determine files contained in the file container that have changed, and present a summary of the changes, i.e., comparison results, to a user; Col. 5, lines 21-29: evaluate the comparison result to produce an evaluation result that may contain an appraisal; Col. 5, lines 41-48: output the appraisal, receive input to accept the changes to the file container, and implement the changes to the file container. It is obvious that the proposed changes that are applied to the first data tree file are the comparison result, i.e., “delta package”); 
converting the updated data tree file to an updated first data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files); 
verifying the updated first data tree (Col. 10, lines 59-67; Col. 11, lines 1-3: re-validate a project); and 
overwriting the first data tree with the updated first data tree (Col. 5, lines 41-48: once the changes are implemented, the original data tree is overwritten with the updated data tree),
Walker does not explicitly teach
downloading a delta package from a server;
decrypting the delta package;
wherein: 

Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type; and 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file.
Starling teaches
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file (Fig. 5; Col. 8, lines 60-67; Col. 9, lines 1-7: tar is a sequential access format that stores data file nodes in an order in which the data tree is traversed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
downloading a delta package from a server;
decrypting the delta package;
Kelley teaches
downloading a delta package from a server ([0045]: download the software update from the payment service);
decrypting the delta package ([0045]: encryption/decryption module plus keys);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling to incorporate the teachings of Kelley to download a delta package from a server and decrypt the delta package. Doing so would ensure that the software update is from a secure payment service (e.g., not from an unsecure third-party system). Additionally, the merchant device and the customer device may perform a verification process (described below) in order to ensure that the customer device securely updated the second software on the customer device as taught by Kelley ([0022]).

With regard to claim 22,
As discussed in claim 21, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the non-transitory computer-readable storage medium of claim 21, wherein the pack format of the data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 24,
As discussed in claim 21, Walker and Starling and Kelley teach all the limitations. 
Starling further teaches
the non-transitory computer-readable storage medium of claim 21, wherein conversion of the data tree into the data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 25,
As discussed in claim 21, Walker and Starling and Kelley teach all the limitations. 
Walker further teaches 
the non-transitory computer-readable storage medium of claim 21, wherein the delta package for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta package", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

Claims 4, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 8775392 B1), in view of Starling et al. (US 7797279 B1), and Kelley et al. (US 20190004785 A1), and in further view of PFEIFLE et al. (US 20180173723 A1).

With regard to claim 4,
As discussed in claim 1, Walker and Starling and Kelley teach all the limitations. 
Walker and Starling and Kelley do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the system of claim 1, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Kelley to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing so would identify the changes in a file by a bytewise subtraction difference (BSdiff) operation that is applicable to any type of file as taught by PFEIFLE ([0027]).

With regard to claim 13,
As discussed in claim 12, Walker and Starling and Kelley teach all the limitations. 
Walker and Starling and Kelley do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the method of claim 12, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Kelley to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing so would identify the changes in a file by a bytewise subtraction difference (BSdiff) operation that is applicable to any type of file as taught by PFEIFLE ([0027]).

With regard to claim 23,
As discussed in claim 21, Walker and Starling and Kelley teach all the limitations. 
Walker and Starling and Kelley do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the non-transitory computer-readable storage medium of claim 21, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Kelley to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing so would identify the changes in a file by a bytewise subtraction difference (BSdiff) operation that is applicable to any type of file as taught by PFEIFLE ([0027]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168